FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RODRIGO AGUILAR-VERGARA,                          No. 08-71856

               Petitioner,                        Agency No. A079-535-342

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Rodrigo Aguilar-Vergara, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
381 F.3d 942, 945 (9th Cir. 2004), and we review de novo ineffective assistance of

counsel claims, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

       The BIA did not abuse its discretion in denying Aguilar-Vergara’s motion to

reopen because Aguilar-Vergara failed to show he was prejudiced by his former

counsel’s withdrawal of his asylum application. See Maravilla Maravilla v.

Ashcroft, 381 F.3d 855, 858-59 (9th Cir. 2004) (to reopen because of ineffective

assistance of counsel, petitioners must show that counsel’s performance was so

inadequate that it may have affected the outcome of the proceedings); see also

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).

       Aguilar-Vergara’s contentions that the BIA erred by applying an incorrect

legal standard and by making an improper adverse credibility determination are

belied by the record.

       PETITION FOR REVIEW DENIED.




                                            2                                     08-71856